Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7 and 15 have been canceled. Claims 1-6, 8-14, and 16-20 are pending. Claims 1-6, 8-14, and 16-20 have been examined. Claims 1-6, 8-14, and 16-20 have been rejected. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and similarly claim 10 have been considered but are moot because the new ground of rejection rely on a new combination of references for rejections for these claims as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elons et al. (A Proposed Model for Predicting the Drilling Path Based on Hybrid Pso-Bp Neural Network, SAI Comuting Conference, July 2016) in view of Aklestad et al. (US 2016/0102544).

As per claim 1, Elons teaches a method, comprising:
receiving, by a computing device, one or more parameters associated with a target well in a target location (p. 148 right col. last paragraph – p. 149 left col. ¶ 1, p. 151 right col. last paragraph; Elon teaches a system to generate a new well plan comprising a well path employing reservoir numerical simulation, wherein reservoir simulation requires reservoir models based on geological knowledge; a reservoir model depicts spatial variation of porosity and permeability; porosity and permeability associated with a target location corresponds to one or more parameters associated with a target well in a target location);
receiving, by the computing device, two or more locational data points for the target well in the target location (p. 148 right col. last paragraph – p. 149 left col. ¶ 1, p. 151 right col. last paragraph; as discussed in limitation above, a reservoir model depicts variation of porosity and permeability; this teaching means values for these parameters are generated for the model; these values correspond to two or more locational data points for the target well in the target location);
generating, by the computing device, a target wellbore path based on the one or more parameters associated with the target well and the two or more locational data points via a trained wellbore prediction model, wherein the target wellbore path comprises a plurality of location data points between the two or more locational data points (p. 148 right col. ¶ 1, p. 151 right col. last paragraph; Elons teaches generating well-path for a new well based on a train wellbore prediction model, Multiplicative Neural Networks; generation of a generated well path corresponds to a target wellbore path as recited in the this limitation comprising a plurality of location data points between the two or more locational data points);
generating, by the computing device, a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the one or more wellbore paths of the one or more wells co-located with the target well and the target wellbore path for the target well (p. 148 right col. last paragraph – 149 left col. ¶ 1, p. 151 right col. ¶ 3; Elons generating reservoir model, path for a pre-drilled new well; based on data of paths of a pre-drill new well and existing wells, three-dimensional model of the target location, wherein the three-dimensional model of the target location comprising the one or more wellbore paths of the one or more wells co-located with the target well can be generated).
Elons does not teach:
comparing, by the computing device, the target wellbore path for the target well to one or more wellbore paths of one or more wells co-located with the target well in the target location;  
determining, by the computing device, that at least one locational data point of the plurality of locational data points is within a threshold distance of at least one wellbore path of the one or more wellbore paths:
based on the determining, generating, by the computing device, a modified wellbore path for the target well by adjusting the at least one locational data point of the plurality of locational data points of the target wellbore path; and
generating, by the computing device, a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the modified wellbore path for the target well.
However, Aklestad teaches:
comparing, by the computing device, the target wellbore path for the target well to one or more wellbore paths of one or more wells co-located with the target well in the target location (¶ 0031-0032, 0037; Aklestad teaches generating bounding boxes for the planned well trajectory, corresponding to the target wellbore path for the target well, with bounding boxes for nearby wells; nearby wells correspond to one or more wells co-located with the target well in the target location);  
determining, by the computing device, that at least one locational data point of the plurality of locational data points is within a threshold distance of at least one wellbore path of the one or more wellbore paths (¶ 0050; Alklestad teaches performing anti-collision scan of the planned wellbore path trajectory with existing wells’ trajectories for intersection; intersections between the planned wellbore path trajectory and existing wells’ trajectories indicates the planned wellbore path is within a threshold distance of at least one wellbore path of the one or more wellbore paths);
based on the determining, generating, by the computing device, a modified wellbore path for the target well by adjusting the at least one locational data point of the plurality of locational data points of the target wellbore path (¶ 0021, 0052; Aklestad teaches making changes to the planned trajectory to reduce the chance of collision with an existing well if there exists an intersection using a computing system as taught in ¶ 0021; this teaching reads onto this limitation); and
generating, by the computing device, a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the modified wellbore path for the target well (¶ 0031-0035; Aklestad teaches generating bounding boxes for a planned well trajectory and existing wells using one of 3D coordinate systems as listed in ¶ 0033-0034 and error models for these well paths; this teaching indicates generation by a computing device a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprising the modified wellbore path for the target well).
Elons and Aklestad are analogous art because they are in the same field of generating and modeling a new well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons and Aklestad. One of ordinary skill in the art would have been motivated to make such a combination because Aklestad’s teachings would have provided a method for evaluating a planned well trajectory for avoidance of collision with an existing wellbore (Aklestad, Abstract).

As per claim 2, Elons and Aklestad  in combination teach the method of claim 1, Elons further teaches wherein the computing device generates the trained wellbore prediction model by:
gathering, from one or more remote computing devices, a plurality of sets of historical wellbore information for a plurality of test wellbores (p. 151 right col. ¶ 3 & Fig. 5; Elons teaches using surrounding existing wells survey files to train a system; these survey files correspond to a plurality of sets of historical wellbore information for a plurality of test wellbores);
standardizing the plurality of sets of historical wellbore information from a first state to a second state, wherein the second state is uniform across each of the plurality of sets of historical wellbore information (p. 149 left col. last paragraph – right col. ¶ 1, p. 151 right col. ¶ 3 & Fig. 5; Elons teaches collecting measurements using tools in wells to generate survey files, each of which is for a well as illustrated in Fig. 5; these survey files are used to train a neural network; the teaching of survey files to train a neural network to generated a new well path indicates that these measured data from existing wells have to be transformed into a format usable by a neural network for training; this transformation of measured data to neural-network usable data is regarded as standardizing step as recited in the claim); and
training a wellbore prediction model based on the standardized historical wellbore information (p. 151 right col. ¶ 3 & Fig. 5; Elons teaches using survey files to train a wellbore prediction model).

As per claim 8, Elons and Aklestad in combination teach the method of claim 1, Elons further teaches comprising:
generating a production prediction for the target location based on adding a target wellbore path (p. 151 right col. ¶ 3; Elons teaches generating a new well-path into a target location inside the pay-zone to maximize the production; this teaching means production is evaluated with together with the iterative procedure to generate a well path and compare to select a well path with a maximum production and reads onto this limitation);
Elons does not teach:
adding the modified wellbore path into the target location; and
generating a production prediction for the target location based on adding the modified wellbore path.
However, Aklestad teaches:
adding the modified wellbore path into the target location (¶ 0005, 0031-0035; Aklestad teaches generating a planned wellbore path in a target location, making changes based on collision evaluation, and using the final planned wellbore path for drilling; this teaching means the modified wellbore path must be added into the target location in the model);
Elons teaches “generating a production prediction for the target location based on adding a target wellbore path” as discussed above in this claim, and Aklestad teaches “adding the modified wellbore path into the target location.” Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons and Aklestad for “generating a production prediction for the target location based on adding the modified wellbore path.” One of ordinary skill in the art would have been motivated to make such a combination because Elons’s teachings would have helped assess the new plan oil well production to maximize oil recovery (Elons, p. 151 right col. ¶ 3).

As per claim 10, Elons teaches a system, comprising:
a processor (p. 148 right col. ¶ 1; eons teaches using a Multiplicative Neural Network to implement the method; a Multiplicative Neural Network indicates computers having processors); and
a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising (p. 148 right col. ¶ 1; eons teaches using a Multiplicative Neural Network to implement the method; a Multiplicative Neural Network indicates computers having programming instructions):
receiving one or more parameters associated with a target well in a target location (p. 148 right col. last paragraph – p. 149 left col. ¶ 1, p. 151 right col. last paragraph; Elon teaches a system to generate a new well plan comprising a well path employing reservoir numerical simulation, wherein reservoir simulation requires reservoir models based on geological knowledge; a reservoir model depicts spatial variation of porosity and permeability; porosity and permeability associated with a target location corresponds to one or more parameters associated with a target well in a target location);
receiving two or more locational data points for the target well in the target location (p. 148 right col. last paragraph – p. 149 left col. ¶ 1, p. 151 right col. last paragraph; as discussed in limitation above, a reservoir model depicts variation of porosity and permeability; this teaching means values for these parameters are generated for the model; these values correspond to two or more data points for the target well in the target location);
generating a target wellbore path based on the one or more parameters associated with the target well and the two or more locational data points via a trained wellbore prediction model, wherein the target wellbore path comprises a plurality of location data points between the two or more locational data points (p. 148 right col. ¶ 1, p. 151 right col. last paragraph; Elons teaches generating well-path for a new well based on a train wellbore prediction model, Multiplicative Neural Networks, based on received locational data);
generating a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the one or more wellbore paths of the one or more wells co-located with the target well and the target wellbore path for the target well (p. 148 right col. last paragraph – 149 left col. ¶ 1, p. 151 right col. ¶ 3; Elons generating reservoir model, path for a pre-drilled new well; based on data of paths of a pre-drill new well and existing wells, three-dimensional model of the target location, wherein the three-dimensional model of the target location comprising the one or more wellbore paths of the one or more wells co-located with the target well and the hypothetical wellbore path for the target well can be generated).
Elons does not teach:
comparing the target wellbore path for the target well to one or more wellbore paths of one or more wells co-located with the target well in the target location;  
determining that at least one locational data point of the plurality of locational data points is within a threshold distance of at least one wellbore path of the one or more wellbore paths:
based on the determining, generating, by the computing device, a modified wellbore path for the target well by adjusting the at least one locational data point of the plurality of locational data points of the target wellbore path; and
generating, by the computing device, a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the modified wellbore path for the target well.
However, Aklestad teaches:
comparing the target wellbore path for the target well to one or more wellbore paths of one or more wells co-located with the target well in the target location (¶ 0031-0032, 0037; Aklestad teaches generating bounding boxes for the planned well trajectory, corresponding to the target wellbore path for the target well, with bounding boxes for nearby wells; nearby wells correspond to one or more wells co-located with the target well in the target location);  
determining that at least one locational data point of the plurality of locational data points is within a threshold distance of at least one wellbore path of the one or more wellbore paths (¶ 0050; Alklestad teaches performing anti-collision scan of the planned wellbore path trajectory with existing wells’ trajectories for intersection; intersections between the planned wellbore path trajectory and existing wells’ trajectories indicates the planned wellbore path is within a threshold distance of at least one wellbore path of the one or more wellbore paths);
based on the determining, generating, by the computing device, a modified wellbore path for the target well by adjusting the at least one locational data point of the plurality of locational data points of the target wellbore path (¶ 0021, 0052; Aklestad teaches making changes to the planned trajectory to reduce the chance of collision with an existing well if there exists an intersection using a computing system as taught in ¶ 0021; this teaching reads onto this limitation); and
generating a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprises the modified wellbore path for the target well (¶ 0031-0035; Aklestad teaches generating bounding boxes for a planned well trajectory and existing wells using one of 3D coordinate systems as listed in ¶ 0033-0034 and error models for these well paths; this teaching indicates generation by a computing device a three-dimensional model of the target location, wherein the three-dimensional model of the target location comprising the modified wellbore path for the target well).
Elons and Aklestad are analogous art because they are in the same field of generating and modeling a new well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons and Aklestad. One of ordinary skill in the art would have been motivated to make such a combination because Aklestad’s teachings would have provided a method for evaluating a planned well trajectory for avoidance of collision with an existing wellbore (Aklestad, Abstract).

As per claim 11, these limitations have already been discussed in claim 2. They are, hence, generated for the same reasons.

As per claim 15, this limitation has been discussed in the first limitation of claim 1. It is, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 8. They are, hence, generated for the same reasons.

As per claim 18, these limitations have already been discussed in claim 10. They are, hence, generated for the same reasons.

As per claim 19, these limitations have already been discussed in claim 2. They are, hence, generated for the same reasons.

Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elons et al. in view of Aklestad  et al. as applied to claims 2, 1, and 11 above, and further in view of Maniar et al. (US 2020/0040719), Mohaghegh et al (WO 2014/146004) and Kennon et al. (US 2008/0091396).

Claim interpretation: Claims 3 and 5 terms “drilling operator” and “well operator” without offering examples or definitions for these terms in the specification. However, by reading the specification ¶ 0034 and 0036 regarding well data and the term operator – operator (e.g. proppant, strategy), see end of ¶ 0036 - the Examiner believes the term “well operator” meant by the Applicant is not a person as in the definition below but any information associated with well comprising well parameters, wellbore operations. Similarly, the term “drilling operator” means any information associated with drilling operation. These terms will be interpreted according to the Examiner’s interpretation.

As per claim 3, Elons and Aklestad  in combination teach the method of claim 2, Elons further teaches wherein each set of the plurality of sets of historical wellbore information comprises surface hole location of each wellbore (p. 152 left col. bullets numbers 1 and 2; Elons teaches information true vertical depth and inclination for each existing wellbore; these measurements inherently indicate that the surface hole location is known for the inclination and true vertical depth to be determined), true vertical depth of each wellbore (p. 152 left col. last paragraph), geological parameters (p. 149 left col. last paragraph, p. 152 right col. ¶ 2; physical behavior of rocks, rock structures, and porosity correspond to geological parameters), reservoir properties (p. 152 right col. ¶ 1, 3; resistivity and density are some reservoir properties), and geophysical parameters of a location in which each wellbore is located (p. 152 right col. ¶ 2; Elons teaches measured data for each well including porosity, corresponding to geophysical parameters), petrophysical parameters (p. 148 right col. last paragraph, p. 152 left col. ¶ 2; Elons teaches spatial variation of lithology and gamma ray information, corresponding to petrophysical parameters according to the instant application ¶ 0101). 
	Elons and Aklestad do not teach:
lateral length of each wellbore of a location in which each wellbore is located, drilling operator of each wellbore, well operator of each wellbore, and spacing information of each wellbore.
However, Maniar  teaches:
drilling operator of each wellbore (¶ 0002, 0015-0016; Maniar  teaches performing logging to collect data about drilling operation including ROP profile for each well; ROP profile is considered drilling operator), well operator of each wellbore (¶ 0041; Maniar  teaches mud logging and survey data of an existing well to form a corresponding existing well data set; this well data set of each well corresponds to well operator of each wellbore).
Elons, Aklestad, and Maniar are analogous art because they are in the same field of generating and modeling a new well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad, and Maniar. One of ordinary skill in the art would have been motivated to make such a combination because Maniar’s teachings would have generated a drilling model that predicts the ROP profile of the target well and performing based on the drilling model. 
Elons, Aklestad, and Maniar  do not teach:
lateral length of each wellbore of a location in which each wellbore is located and spacing information of each wellbore.
However, Mohaghegh teaches:
lateral length of each wellbore of a location in which each wellbore is located (¶ 0059, 0066, 0068, 00100; Mohaghegh teaches generating information about lateral lengths for wells used for correlating production data from a model).
Elons, Aklestad, Maniar, and Mohaghegh are analogous art because they are in the same field of development of wells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad, Maniar, and Mohaghegh. One of ordinary skill in the art would have been motivated to make such a combination because Mohaghegh’s teachings would have provided analyses of lateral length and production (Mohaghegh ¶ 00100).
	Elons, Aklestad, Maniar, and Mohaghegh do not teach:
spacing information of each wellbore.
However, Kennon teaches:
spacing information of each wellbore (¶ 0010).
Elons, Aklestad, Maniar, Mohaghegh, and Kennon are analogous art because they are in the same field of development of wells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad, Maniar, Mohaghegh, and Kennon. One of ordinary skill in the art would have been motivated to make such a combination because Kennon’s teachings would have modeled a hydrocarbon reservoir, wells, and completions as a single system accounting for static information and transient behavior of wells (Kennon Abstract).

As per claim 5, Elons and Aklestad  the method of claim 1, Elons further teaches wherein the one or more parameters associated with the target well comprises projected hole location, projected true vertical depth (p. 148 right col. last paragraph – p. 149 left col. ¶ 1, p. 151 right col. last paragraph; Elons teaches generating a new wellbore path for drilling and plotting of a 3D wellbore path using basic trigonometry; these teachings indicate that a newly generated wellbore path inherently comprises information of projected hole location, projected true vertical depth in order to be able to perform the drilling of this newly generated wellbore), projected geological parameters, projected reservoir properties, projected petrophysical parameters, and projected geophysical parameters (as discussed in claim 3, these parameters are received by existing surrounding wellbores in the pay-zone; in p. 148 right col. last paragraph – p. 149 left col. ¶ 1; Elons teaches modeling a reservoir with wells as illustrated in Fig. 1 on p. 149 comprising these parameters throughout the reservoir; hence, these projected parameters: projected geological parameters, projected reservoir properties, projected petrophysical parameters, and projected geophysical parameters are inherently generated). 
Elons and Aklestad do not teach:
Projected lateral length, projected well operator, projected drilling operator, and projected spacing information.
However, Maniar teaches:
projected well operator (¶ 0041; Maniar teaches selecting existing wells analogous to target well using well data set, corresponding to well operator; this teaching indicates projected well data set, corresponding to projected well operator, is generated), projected drilling operator (¶ 0012; Maniar teaches generating a drilling model and predict a ROP profile for the target well; this predict a ROP profile corresponds to projected drilling operator).
Elons, Aklestad, and Maniar are analogous art because they are in the same field of generating and modeling a new well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad, and Maniar. One of ordinary skill in the art would have been motivated to make such a combination because Maniar’s teachings would have generated a drilling model that predicts the ROP profile of the target well and performing based on the drilling model. 
Elons, Aklestad, and Maniar  do not teach:
projected lateral length and projected spacing information.
However, Mohaghegh teaches:
lateral length of each wellbore of a location in which each wellbore is located (¶ 0059, 0066, 0068, 00100; Mohaghegh teaches information about lateral lengths for wells used for correlating production data).
Elons, Aklestad, Maniar, and Mohaghegh are analogous art because they are in the same field of development of wells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad , and Mohaghegh to generate projected lateral length. One of ordinary skill in the art would have been motivated to make such a combination because Mohaghegh’s teachings would have provided analyses of lateral length and production (Mohaghegh 00100).
	Elons, Aklestad, Maniar, and Mohaghegh do not teach:
projected spacing information.
However, Kennon teaches:
projected spacing information (¶ 0010).
Elons, Aklestad, Maniar, Mohaghegh, and Kennon are analogous art because they are in the same field of development of wells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad, Maniar, Mohaghegh, and Kennon to generated projected spacing information. One of ordinary skill in the art would have been motivated to make such a combination because Kennon’s teachings would have modeled a hydrocarbon reservoir, wells, and completions as a single system accounting for static information and transient behavior of wells (Kennon Abstract).

As per claim 12, these limitations have already been discussed in claim 3. They are, hence, generated for the same reasons.

Claims 4, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elons et al. in view of Aklestad  et al. as applied to claims 2, 1, 11, and 10 above, and further in view of Shaposhnikov et al. (US 2018/0045031).

As per claim 4, Elons and Aklestad  in combination teach the method of claim 2, 
Elons and Aklestad  do not teach:
wherein gathering the plurality of sets of historical wellbore information for the plurality of test wellbores, comprises:
determining that a set of the plurality of sets of historical wellbore information is incomplete; and
completing the incomplete set of the plurality of sets of historical wellbore information.
	However, Shaposhnikov teaches:
determining that a set of the plurality of sets of historical wellbore information is incomplete (¶ 0101; Shaposhnikov teaches evaluating if well and cement job data are available or not and if not, it is deemed incomplete); and
completing the incomplete set of the plurality of sets of historical wellbore information (¶ 0101; Shaposhnikov teaches interpolating data to generate needed data; this step of interpolating data to generate needed data corresponds to completing the incomplete set of the plurality of sets of historical wellbore information).
Elons, Aklestad , and Shaposhnikov are analogous art because they are in the same field of generating and modeling a well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad , and Shaposhnikov. One of ordinary skill in the art would have been motivated to make such a combination because Shaposhnikov’s teachings would have improved well planning and construction (Shaposhnikov ¶ 0069).

As per claim 6, Elons and Aklestad  in combination teach the method of claim 1, 
Elons and Aklestad  do not teach:
wherein the one or more parameters associated with the target well comprises incomplete wellbore path data associated with the target well.
However, Shaposhnikov teaches:
wherein the one or more parameters associated with the target well comprises incomplete wellbore path data associated with the target well (¶ 0101; Shaposhnikov teaches evaluating if well data are available or not and if not, it is deemed incomplete).
Elons, Aklestad , and Shaposhnikov are analogous art because they are in the same field of generating and modeling a well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad , and Shaposhnikov to determine if the one or more parameters associated with the target well comprises incomplete wellbore path data associated with the target well. One of ordinary skill in the art would have been motivated to make such a combination because Shaposhnikov’s teachings would have improved well planning and construction (Shaposhnikov ¶ 0069).

As per claim 13, these limitations have already been discussed in claim 4. They are, hence, generated for the same reasons.

As per claim 14, these limitations have already been discussed in claim 6. They are, hence, generated for the same reasons.

Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elons et al. in view of Aklestad  et al. as applied to claims 8 and 16 above, and further in view of Xu et al. (CN 107829719 A).

As per claim 9, Elons and Aklestad in combination teach the method of claim 8, Aklestad further teaches:
generating a second target wellbore path using the target location with the modified wellbore path (¶ 0050-0052; Aklestad teaches iteratively performing comparison bounding boxes and making changes if needed; this teaching suggests that more than one changes to the original new wellbore path can happen; a change to a first change of the wellbore plan path corresponds to a second target wellbore path as recited).
Elons and Aklestad  do not teach:
associating the production prediction with a reward amount; and
determining that the reward amount is greater than zero. 
However, Xu teaches:
associating the production prediction with a reward amount (Xu teaches, “In step 4, using numerical simulation calculation result and cash flow economic evaluation method, evaluation sequenced single-well economic benefit, preferably oil well economic efficiency, preferably well number and well economical and efficient well number and location method comprises the following steps.” This teaching reads onto this limitation); and
determining that the reward amount is greater than zero (Xu teaches, “1) if the single well economic evaluation yield greater than 12%, greater than 0 profit, defined as a well economic benefit.” This teaching of evaluating yield of a well to determine profit reads onto this limitation). 
Elons, Aklestad , and Xu are analogous art because they are in the same field of designing and modeling a new well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elons, Aklestad , and Xu. One of ordinary skill in the art would have been motivated to make such a combination because Xu’s teachings would have provided a method for optimizing design of reservoir well net economic optimum (Xu paragraph under Invention-Title).

As per claim 17, these limitations have already been discussed in claim 9. They are, hence, generated for the same reasons.

As per claim 20, these limitations have already been discussed in claims 7-9. They are, hence, generated for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148